     6:20-cv-01065-BHH        Date Filed 12/16/20      Entry Number 25       Page 1 of 2


                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 George Bivins,                         ) Civil Action No. 6:20-1065-BHH
                                        )
                            Petitioner, )
                                        )
                    v.                  )         OPINION AND ORDER
                                        )
 Warden, FCI Edgefield,                 )
                                        )
                          Respondent. )
  __________________________________ )

       Petitioner George Bivins (“Petitioner”), a federal prisoner proceeding pro se, filed this

habeas relief action pursuant to 28 U.S.C. § 2241. (ECF No. 1.) Pursuant to 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was assigned to a United

States Magistrate Judge for initial review.

       On May 28, 2020, Respondent Warden, FCI Edgefield (“Respondent”), filed a motion

for summary judgment. (ECF No. 11.) Petitioner, after receiving an extension, filed a

response in opposition on June 29, 2020. (ECF No. 20.) The Magistrate Judge considered

the parties’ submissions and the record in this case and recommended that Respondent’s

motion for summary judgment be granted and that the petition be dismissed. (ECF No. 22.)

       The Magistrate Judge makes only a recommendation to the district court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the district court. Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify, in

whole or in part, the recommendation of the Magistrate Judge, or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The court is obligated to conduct a de novo review of every portion of the Report to
     6:20-cv-01065-BHH        Date Filed 12/16/20   Entry Number 25      Page 2 of 2


which specific objections have been raised. Id. However, the Court need not conduct a de

novo review when a party makes only “general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (“[D]e novo review [is] unnecessary

in . . . situations when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and recommendation.”).

Furthermore, in the absence of a timely filed, specific objection, the Magistrate Judge’s

conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005). Here, Petitioner filed no objections and the time

period for doing so has expired. (See ECF No. 22.)

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error. Accordingly, the Court adopts and

incorporates the Report and Recommendation (ECF No. 22) by reference into this Order.

It is therefore ORDERED that Respondent’s motion for summary judgment (ECF No. 11)

is granted and this action is DISMISSED.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

December 16, 2020
Greenville, South Carolina


                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            -2-
